Citation Nr: 0121372	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968, including two years service in the Republic of Vietnam.  
His DD Form 214N reflects training at the United States Naval 
Hospital Corps School.  He is currently in receipt of special 
monthly pension based on schizophrenia, rated 100 percent 
disabling, and being housebound.  

The Board of Veterans' Appeals (Board) denied service 
connection for schizophrenia, paranoid type and for residuals 
of a head injury in November 1977.  The Board denied service 
connection for a psychiatric disorder claimed as a post-
traumatic stress disorder in March 1983.  By a rating 
decision of October 1984 the veteran was declared incompetent 
for purposes of receiving VA benefits.  This matter is 
further discussed below.  

In October 1998, the veteran requested reopening of his claim 
for service connection for psychiatric disability.  The 
Department of Veterans Affairs (VA) regional office denied 
the veteran's request to reopen the claim by a decision in 
November 1998.  The veteran has continuously pursued his 
claim to reopen since then with the RO most recently denying 
reopening of the claim by a decision in March 2001.  


FINDINGS OF FACT

1.  The Board denied service connection for schizophrenia, 
paranoid type and for residuals of a head injury in November 
1977.  

2.  The Board denied service connection for a psychiatric 
disorder claimed as a post-traumatic stress disorder in March 
1983.  

3.  In November 1998, the RO denied the veteran's request to 
reopen the claim of entitlement to service connection for 
psychiatric disability.  

4.  Evidence received since the March 1983 decision by the 
Board, when considered alone or in conjunction with all of 
the evidence of record, is new and probative of the issue at 
hand, and thus so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Inasmuch as evidence received since the March 1983 decision 
by the Board is new and material, the veteran's claim is 
reopened.  38 U.S.C.A. § 5107, 5108, 7104(a) (West 1991); 38 
C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It is contended that the onset of the veteran's mental 
problems was the result of experiences as a corpsman in 
Vietnam and also aboard the U.S.S. Forrestal during a fire on 
the aircraft carrier in July 1967.  It is further argued that 
the RO should have provided the veteran with a psychiatric 
examination to determine whether he has coexisting diagnoses 
of schizophrenia and PTSD.  

The service medical records are negative for psychiatric 
disability and schizophrenia was initially manifested on 
hospitalization by the VA in 1975.  

Records from Macomb County Community Mental Health Service 
reflect that on psychiatric examination in June 1999 the 
veteran reported having recurring nightmares and flashbacks 
related to the Vietnam War regarding dead bodies.  He also 
reported the history of being a hospital corpsman in Vietnam 
and that he was still unable to attend barbecues because the 
smoke reminded him of the smell of burning human flesh.  
There were diagnoses of bipolar disorder, manic with 
psychotic features, rule out schizoaffective disorder bipolar 
type, and rule out PTSD.  

Also of record is a newspaper clipping with a picture of the 
veteran and an article reflecting that he was with the 
medical department on the U.S.S. Forrestal after a fire and 
explosion, that he reported being tired and busy, but that he 
was not injured.  


Analysis

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. §§ 5108, 7104(b).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

Here, the hospital records dated in June 1999, which have 
been added to the record since the last final decision, 
reflect symptoms which may be demonstrative of PTSD related 
to the veteran's service in Vietnam.  The records include a 
diagnosis of rule out PTSD.  The hospital reports are "new" 
in the sense that they did not exist when the claim was most 
recently denied on a final basis, and the evidence is 
material for the purposes of 38 U.S.C.A. § 5108 because when 
considered alone or in conjunction with all of the evidence 
of record, it is new and probative of the issue at hand, and 
thus so significant that it must be considered in order to 
fairly decide the merits of the claim.  

It is the judgment of the Board that the medical evidence now 
includes objective evidence suggestive of a current 
disability which may be related to service, and which serves 
to satisfy the statutory requirements for reopening the 
claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD), the appeal is allowed to this extent.  


REMAND

It is the judgment of the Board that the scheduling of a VA 
psychiatric examination is warranted in this case based on 
the symptoms recorded on private psychiatric examination in 
June 1999 and especially the diagnosis of rule out PTSD.  

An examination by VA is necessary when there is (a) competent 
evidence (lay or medical) of current disability or persistent 
or recurrent symptoms of disability; (b) evidence (lay or 
medical) indicating that the disability or symptoms may be 
related to service; and (c) the record does not contain 
sufficient medical evidence to provide an appropriate basis 
for deciding the claim.  It is apparent from a review of the 
claims folder that the veteran continues to suffer from 
severe psychiatric disability apparently of psychotic origin, 
but as argued by the representative, it is not inconceivable 
that the veteran also has PTSD.  An examination is necessary 
to clarify this matter.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 (VCAA) essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The Board is not satisfied that all relevant facts 
have been properly developed here to their full extent.  This 
Remand is consistent with VA's current mandate to fully 
assist veterans in development of their claims.  

The Board is also requesting development of the evidence 
regarding the service administrative records in an attempt to 
determine the veteran's precise duties, especially whether he 
performed duties consistent with being a combat medical 
corpsman, and/or whether he was assigned to the U.S.S. 
Forrestal.  If he was a combat medic, his combat stressors 
would be verified absent evidence to the contrary.  
Otherwise, the RO will have to undertake development of any 
claimed stressors with the assistance of the U.S. Armed 
Services Center for Research of Unit Records (CRUR).  

Also, the Board is concerned that, although he has been 
declared incompetent by the VA, the veteran continues to 
receive materials related to his claim directed solely to 
him, and that the financial information in the claims folder 
suggests that he continues to have direct control of his 
monetary benefits.  Inasmuch as the claim has be to be 
remanded to the RO for other purposes, there should be 
clarification of this matter as well as discussed below.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Initially, regarding the 
determination that the veteran is 
incompetent, the RO should clarify the 
appellant in this case, including by 
determining whether a guardian has been 
appointed for the veteran.  

2.  Thereafter, the RO should obtain the 
veteran's complete service personnel 
file, especially records showing the 
veteran's duties, and duty assignments.  

3.  The RO should determine whether the 
veteran performed duties consistent with 
being a combat 
medical corpsman during active service, 
or undertake 
development of the claimed stressors 
through the U.S. Armed Services Center 
for Research of Unit Records (CRUR).  

4.  After the above development has been 
completed, the veteran should then be 
scheduled for psychologic testing and a 
special VA psychiatric examination by a 
psychiatric examiner who is qualified to 
evaluate and diagnose PTSD.  The claims 
file and a complete copy of this Remand 
order must be made available to and be 
reviewed by the examiner prior to 
examination of the veteran.  The 
examination is to be conducted in 
accordance with the diagnostic procedures 
outlined in the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  All 
appropriate studies, including 
psychologic testing, must be completed.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the evidence 
relied upon to determine the existence of 
the in service stressor(s) must be 
specified and the examiner must 
specifically identify which stressor(s) 
detailed in the CRUR report, or otherwise 
verified by the RO, is (are) responsible 
for the conclusion.  In light of the 
veteran's recorded medical history, any 
disability caused by any nonservice 
connected psychiatric disorder, such as 
schizophrenia, must be carefully 
distinguished from PTSD to the extent 
possible.  If the examiner is unable to 
differentiate the symptomatology caused 
by each disorder, that fact must be 
stated.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

5.  After the above development, the RO 
should reajudicate the claim in 
accordance with the VCAA.  If action 
remains adverse to the veteran, a 
supplemental statement of the case should 
be provided to the appellant and the 
representative.  

The appellant and the representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

